DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                          Status of claims and Election/Restrictions 
Applicant’s election without traverse of the Group I (claims 1, 2, 4-8, 12, 13 and 15-23) in the reply filed on 5/09/2022 is acknowledged.
The Group II claims including claim 9 and depending claim 24, have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/09/2022.
Claims 1, 2, 4-8, 12, 13 and 15-23 are under examination in the instant office action. 
Claim Objections
Claim 22 is objected to because of the following informalities: 
Claim 22 appears to contain a typing error in the phrase “culture media or“ which is believed to be intended as a phrase “a culture medium with”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4-8, 12, 15, 16, 19 and 21-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006/112733 (Scotter et al), Fisher et al (Chemosphere, Vol.39, No 5, pages 795-819, 1999), Takeuchi et al (Surf Interface Anal. March 2012, 44, pages 694-698), Jelen et al (Journal of Agricultural and Food Chemistry, 2005, 53, pages 1678-1683), Pollizzi et al (Fungal Biology, June 2012, Vol. 116, pages 941 -953), Phillips et al (Caner Biomarkers, 2007, 3, pages 95-109), and US 8,481,789 (Mane et al).
The cited WO 2006/112733 (Scotter et al) teaches a method for diagnosing and treating a patient with invasive aspergillosis (IA) and for monitoring efficacy of the treatment, wherein the method comprises: (see entire document including pages 3-4 and page 13):
step of obtaining a sample from a subject, wherein the sample is a breath sample (page 3, line 7), or a headspace from a culture isolated from a subject (page 3, line 4) or a sputum sample (page 3, line 5); 
step of assaying the sample to detect the presence of volatile organic compound  (VOC) biomarkers produced by the Aspergillus species (pages 3-4, 13); 
step of diagnosing a subject as the infected subject with IA when VOC biomarker is present in the sample of the subject; 
step of administering a therapeutic treatment to the infected subject;
step of assaying and determining level of VOC biomarker the subject sample after administration of the therapeutic treatment in order to monitor efficacy if the treatment (page 13, par, 2, las 2 lines).
Thus, the cited method WO 2006/112733 (Scotter et al) comprises same and/or similar major active steps as encompassed by claimed method. 
However, in a particular embodiment, the method of the cited WO 2006/112733 (Scotter et al) comprises diagnosing infection by Aspergillus fumigatus by VOC biomarker such as pentylfuran. 
Thus, the cited document WO 2006/112733 (Scotter et al) is silent about the use of other VOC biomarkers of Aspergillus infection as recited in the pending claims 1, 2, 5 and 7.
However, the claimed VOCs have been known as metabolites of various Aspergillus species and have been used to detect the presence of various Aspergillus species in the test samples.
For example: Fisher et al. teaches the use of various VOCs including farnesene, campene, alpha-pinene and limonene (see page 799, see tables 1 and 2) as species-specific metabolic fingerprints or biomarkers of Aspergillus species including Aspergillus fumigatus.
For example: Takeuchi et al. teaches the use of various VOCs including bergamotene (see table 1, page 695) as species-specific biomarkers of Aspergillus species including Aspergillus fumigatus.
For example: Jelen et al teaches the use of various VOCs including beta-elemene and limonene (see table 2, page 1681) as species-specific biomarkers of Aspergillus species including Aspergillus terreus.
For example: Pollizzi et al. teaches the use of various VOCs including beta-elemene, geranylacetone, camphene, alpha-pinene, beta-pinene, alpha-bergamotene, farnesene, acoradiene, chamigrene, beta-sesquiphellandrene, (see page 949, table 5) as metabolic biomarkers of Aspergillus species including Aspergillus ustus (same as A. calidoustis) and Aspergillus fumigatus.
For example: Phillips et al. 1, 5, 9-trimethyl cyclododecatrien as VOC biomarker in breath of seriously diseased patients (table 2, page 99).
For example: US 8,481,789 (Mane et al) teaches 9-decan-2-one as major VOC metabolite of Aspergillus species (abstract and col. 6, line 28).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made to modify the method WO 2006/112733 (Scotter et al) by assaying samples for the presence of various VOC metabolites of Aspergillus as taught and/or suggested by the prior art with a reasonable expectation of success in diagnosing infection with various species of Aspergillus because the presently claimed VOCs have been known as metabolites of various Aspergillus species and they have been used to detect the presence of various Aspergillus species in the test samples.
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC§ 103.
As further applied to claims 4, 6, 8, 16 and 18: in the cited method of WO 2006/112733 (Scotter et al) step of administering a therapy to the infected subject with Aspergillus comprises administering azole antifungal such as voriconazole (page 13). 
As further applied to claim 12: in the cited method of WO 2006/112733 (Scotter et al) step of assaying the sample to detect the presence in the sample of VOCs produced by the Aspergillus species comprises using gas chromatography-mass spectrometry; for example: see page 4.
As further applied to claim 15: in the cited method of WO 2006/112733 (Scotter et al) the subject is human; for example: see page 4 and 13).
As applied to claims 21-23: in the cited method of WO 2006/112733 (Scotter et al) the sample obtained from the subject is a liquid or a gas including a breath sample (page 3, line 7), or a headspace from a culture isolated from a subject (page 3, line 4) or bronchoalveolar washing ins a from of collected sputum sample (page 3, line 5).  
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC§ 103.

Claims 1, 2, 4-8, 12, 15, 16-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006/112733 (Scotter et al), Fisher et al (Chemosphere, Vol.39, No 5, pages 795-819, 1999), Takeuchi et al (Surf Interface Anal. March 2012, 44, pages 694-698), Jelen et al (Journal of Agricultural and Food Chemistry, 2005, 53, pages 1678-1683), Pollizzi et al (Fungal Biology, June 2012, Vol. 116, pages 941 -953), Phillips et al (Caner Biomarkers, 2007, 3, pages 95-109), US 8,481,789 (Mane et al) as applied to claims 1, 2, 4-8, 12, 15, 16, 19 and 21-23 above, and further in view of Karthaus (European Journal of Medical Research, 2011, 16, pages 145-152).
The cited references WO 2006/112733 (Scotter et al), Fisher et al (Chemosphere, Vol.39, No 5, pages 795-819, 1999), Takeuchi et al (Surf Interface Anal. March 2012, 44, pages 694-698), Jelen et al (Journal of Agricultural and Food Chemistry, 2005, 53, pages 1678-1683), Pollizzi et al (Fungal Biology, June 2012, Vol. 116, pages 941 -953), Phillips et al (Caner Biomarkers, 2007, 3, pages 95-109) and US 8,481,789 (Mane et al) as above. 
The cited WO 2006/112733 (Scotter et al) teaches administering a therapy to the subject diagnosed with Aspergillus infection, wherein the therapy comprises administering azole antifungal such as voriconazole (page 13).
Furthermore with respect to claims 17-20, the cited reference by Karthaus is relied upon for the teaching that antifungal treatments of infection by various Aspergillus with azole compounds including voriconazole and posconazole, with amphotericin B formulations including amphotericin B desoxycholate, lipid based formulation of amphotericin such as liposomal LAMB, and with echinocandins including caspofungin, micafungin and anidulafungin have been known and used in the prior art for treating Aspergillus infection in humans; for example: see page 146.
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC§ 103.
Claims 1, 2, 4-8, 12, 13 and 15-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2006/112733 (Scotter et al), Fisher et al (Chemosphere, Vol.39, No 5, pages 795-819, 1999), Takeuchi et al (Surf Interface Anal. March 2012, 44, pages 694-698), Jelen et al (Journal of Agricultural and Food Chemistry, 2005, 53, pages 1678-1683), Pollizzi et al (Fungal Biology, June 2012, Vol. 116, pages 941 -953), Phillips et al (Caner Biomarkers, 2007, 3, pages 95-109), US 8,481,789 (Mane et al) as applied to claims 1, 2, 4-8, 12, 15, 16, 19 and 21-23 above, and further in view of Karthaus (European Journal of Medical Research, 2011, 16, pages 145-152) as applied to claims 1, 2, 4-8, 12, 15, 16-23 above, and further in view of Kanu et al (J Chromatogr, 2008, 1177(1 ):12-27).
The cited references over WO 2006/112733 (Scotter et al), Fisher et al (Chemosphere, Vol.39, No 5, pages 795-819, 1999), Takeuchi et al (Surf Interface Anal. March 2012, 44, pages 694-698), Jelen et al (Journal of Agricultural and Food Chemistry, 2005, 53, pages 1678-1683), Pollizzi et al (Fungal Biology, June 2012, Vol. 116, pages 941 -953), Phillips et al (Caner Biomarkers, 2007, 3, pages 95-109), US 8,481,789 (Mane et al) and Karthaus (European Journal of Medical Research, 2011, 16, pages 145-152) as above. 
In the cited method of WO 2006/112733 (Scotter et al) step of assaying the sample to detect the presence in the sample of VOCs produced by the Aspergillus species comprises using gas chromatography-mass spectrometry; for example: see page 4.
Furthermore and with respect to claim 13, the cited reference by Kanu et al is relied upon to demonstrate that alternative spectrometry techniques for detection of various VOC by using IMS and DMS have been known and used in the prior art; for example: see abstract.
Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC§ 103.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1. Claims 1, 2, 4-8, 12, 13 and 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US 10,031,125 (Koo et al).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the similar methods for diagnosing and treating a patient with invasive aspergillosis (IA) as based on detection of beta-vatirenene and alpha-bergamotene in a sample obtained from the patient followed by an antifungal treatment.  
Accordingly, the claimed methods in the issued patent and in the present application are obvious variants. Therefore, the inventions as claimed are co-extensive.

2. Claims 1, 2, 4-8, 12, 13 and 15-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US 10,227,629 (Koo et al).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the similar methods for diagnosing and treating a patient with invasive aspergillosis (IA) as based on detection of bergamotene and/or geranylacetone in the sample from the patient followed by an antifungal treatment.  
Accordingly, the claimed methods in the issued patent and in the present application are obvious variants. Therefore, the inventions as claimed are co-extensive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914. The examiner can normally be reached Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Vera Afremova
August 6, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653